Per Curiam.

It being admitted that a large sum has been received by the defendant as administratrix, she is of course trustee of the heirs or creditors of the intestate, as the case may be. She was bound to account for this sum on the citation of the judge of probate, and by refusing, she committed a breach of the condition of the administration bond, which obliges her to administer all the estate of the deceased which has or shall come to her hands.1 The money was the estate of the deceased, for it was received as damages for the violation and detention of his properly ; and the defendant having claimed it as administratrix, she is estopped to deny that it is the estate of the deceased.

Penalty of the bond adjudged forfeited.


 It is now provided by the Revised Statutes, that if the whole assets shall not have been distributed upon the first order of distribution, or if further assets shall afterwards come to the hands of the executor or administrator, the judge of probate shall make such further decree or decrees for the distribution thereof, as the case may require. Revised Stat. c. 63, § 18. See Dexter v. Arnold, 3 Mason, 284; Potter v. Titcomb, 7 Greenl.